Opinion of the Court
Ferguson, Judge:
Though several matters were presented in mitigation and extenuation, the president failed to draw the attention of the court-martial thereto in any manner while delivering his *533presentencing instructions. Such was error and, under the circumstances, prejudicial to the substantial rights of the accused. United States v Wheeler, 17 USCMA 274, 38 CMR 72; United States v Wysingle, 18 USCMA 314, 40 CMR 26.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Air Force. The Court of Military Review may reassess the sentence or order a rehearing thereon.
Chief Judge Quinn concurs.